Title: To George Washington from Colonel Rufus Putnam, 26 September 1776
From: Putnam, Rufus
To: Washington, George



Sir
Sept. 26th 1776

I Hope the Importence of the Subject will be a Sufficient appollogie for the Freedom I take in adressing your Exelency at this time. I have long Wondered that no Corps of Engeneers was yet Established. the Number of Works to be Executed; the Nesesity of Dispatch in them; the Imposability for a Common hand to be made at once to Comprehend what they ought to

do. with out a Core of Engeneers is Established the Works Never will be properly Executed nor don in a Reasonable time. and I Cannot give my Ideas of Such a Core and there duty Better then In the Words of Mr Maigrets Speaking of there Subordinary Disepline. he Sais “the first part of this Disepline Consists of the divition of one Corps Into Several. and the Subdivition of the Latter into Still less.[”] again “in the Construction of places that Corps of Workmen are Devided into Several others Who are Called Bands. the officers of Each of those Companys Should be Engeneers. and tis a Leading Circumstance to the Success of any action that the Soldiers and there officers Should be acquainted with Each other Before hand. and tis from the Engeneers that the former are to Recive ordors for the Works of attack; defence; and Construction of places. tis Evedent that the latter ought to be Charged With the Conduct and Command of them. Engineers are the Natural officers of Workmen. ancient and Constent Useage has Confirmed the practice.[”] again “if teachers Ware appointed to Each of these principle Corps Such a Number of Hopefull youth might be formed as would be a grate Benifit to the Service. these Work men are properly Speeking Soldiers or Rather Both one and tother. there Business Being Either Fighting or Working as ocation Requiers. the first Excersize to be taught them is the use of there arms; the Next is to keep them to there Business. the third kind of Exercise is the Instructing them in the Several forms Dementions and Properties of Works.[”] again “all Workmen Imployed in Buildings of any kind may Serve Very well for Works of Fortification.[”] again “by this means you may have good Miners and Sappers in abundence who in time of Seages may Ease the Engineers and Even Supply the Want of them up on ocation.[”] two years Experance has fully Convinced me Sir that till the Engineers are Rendered Intependent of any other Department for there Artificers till they have Miners and Sappers or persons Seperate from the Common Feteague men to take Care of Sinking the Ditch properly laying the turf well And to Build the parrapet with its propper Talus. I Say till this is don No Engineer will be able to Execute his Works Well nor do them in a Reasonable time[.] the Service has already Suffered much and will Continu So to do till Some Such Corps as What I have mentioned is Established and

to Convince your Exeleny that I have no Intristed motives but the Common good in this adress; I Beg leave to Quit the Department Sence the army are or may be So well Suplyed with Reguler Bread Engineers. I am Sir your Exelencys Most obedient devoted Humbl. Servnt

Rufus Putnam

